Citation Nr: 0636107	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-08 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an injury to the 
left Achilles tendon.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a lung disability, 
to include as due to exposure to asbestos. 



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to June 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the veteran's claims seeking entitlement to 
service connection for tendon damage, knee damage, hearing 
loss and asbestos exposure.

The veteran was afforded a hearing before a Veterans Law 
Judge in April 2004.  A transcript of this hearing has been 
associated with the claims file.  The Board notes that the 
Veterans Law Judge that conducted the April 2004 hearing is 
no longer employed at the Board and is thus unable to 
consider the present appeal.  The veteran received 
notification of this fact by a letter dated in August 2006.  
The veteran has not requested another hearing or objected to 
consideration by another Veterans Law Judge and the Board 
will proceed with adjudication of the present appeal.

It is further noted that at the April 2004 hearing the 
veteran clarified that his claim of service connection for 
bilateral hearing loss was to include service connection for 
tinnitus.  The RO has not adjudicated the issue of 
entitlement to service connection for tinnitus and this claim 
is hereby referred to the RO for appropriate action.  

The issues of entitlement to service connection for an injury 
to the left Achilles tendon and entitlement to service 
connection for a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran does not have a current bilateral hearing 
disability.

2.  The veteran does not have a current lung disability.



CONCLUSIONS OF LAW

1.  A bilateral hearing disability was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A lung disability was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in February 2002, August 2002 and December 
2004.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any defect 
with respect to the timing of the aforementioned VCAA notices 
has been cured by subsequent readjudication of the issues on 
appeal in an April 2006 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this was fulfilled by the December 
2004 letter when it advised the veteran to send the RO any 
evidence in his possession that pertained to his claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has not obtained all of the 
veteran's service medical records.  Nonetheless, the Board 
finds that no harm will result to the veteran in proceeding 
with the adjudication of the claims not remanded herein.  
Specifically, because the competent medical evidence of 
record indicates that the veteran does not currently have a 
bilateral hearing disability and lung disability, there is no 
reasonable possibility that any assistance VA would provide 
to the veteran would substantiate these claims.  See 
38 C.F.R. § 3.159(d).  The RO has obtained all of the 
veteran's VA medical records and all private records 
identified by the veteran pertaining to the claims on appeal.  
The veteran has not indicated the presence of any other 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided a medical examination 
in furtherance of substantiating his claims.

Given the preceding, VA has satisfied its duties to the 
veteran given the circumstances of this case.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2006).

Analysis
Bilateral Hearing Loss

On the authorized audiological evaluation in October 2005 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
10
10
0

Pure tone averages were 4 for the right ear and 6 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.

Service connection requires a finding of a current 
disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  The veteran's October 2005 hearing 
examination results do not exhibit findings that would 
qualify as a current disability.  There is no other evidence 
contradicting this evidence.  Service connection for 
bilateral hearing loss cannot be established because the 
veteran does not have a current bilateral hearing disability.  
Thus, the preponderance of the evidence is against the claim, 
and service connection is denied.

Lung Disability

The finding of a current disability is necessary to establish 
service connection.  The veteran was seen at the VA medical 
center for an examination of his lungs in October 2005.  The 
veteran is claiming a lung disability to include as due to 
exposure to asbestos in 1988.  At the VA examination the 
veteran reported that he used no routine medication for his 
lungs, had sinus cough and drainage and expectorated about 
one teaspoon of clear white mucous each morning.  The veteran 
denied hemoptysis.  Examination of the lungs revealed that 
they were clear to auscultation, without rales, rhonchi or 
wheezes.  X-ray of the lungs revealed that they were clear 
and without evidence of infiltrate or congestive heart 
failure.  The examiner's impression was of normal lungs.  
These findings fail to indicate the presence of a current 
lung disability and the claim must therefore be denied.  
Further, there is no additional evidence contradicting these 
findings.  Thus, the preponderance of the evidence is against 
the claim, and service connection is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a lung disability, to 
include as due to exposure to asbestos is denied. 


REMAND

In light of the VCAA, and Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders"), this matter must again 
be remanded.  

The RO was instructed to request the veteran's complete 
service medical and personnel records, including copies of 
his separation examination, from the National Personnel 
Records Center (NPRC).  The RO was also instructed to attempt 
to obtain copies of the veteran's service medical records 
from his Reserve Unit in the Marines.  If no records were 
available, the RO was instructed to document this in the 
claims folder.  The RO made this request of the NPRC and the 
NPRC returned all of the veteran's service medical records 
and personnel records in its possession on microfiche.  It 
does not appear that hard copies of the microfiche service 
medical records and personnel records were ever made and 
associated with the record.  Moreover, there is no indication 
that the RO attempted to obtain copies of the veteran's 
service medical records from his Reserve Unit in the Marines.

The RO was further instructed to notify the veteran if it 
could not obtain any service medical records or personnel 
records.  The RO was also instructed to notify the veteran 
that he could submit lay statements from fellow servicemen 
(including R.H.) regarding any medical treatment the veteran 
received in service.  There is no indication that the RO 
informed the veteran that he could submit lay statements from 
fellow servicemen (including R.H.) regarding any medical 
treatment the veteran received in service.  It is unclear 
whether there are any outstanding service medical records or 
personnel records because, as discussed above, the RO has yet 
to request such records from the veteran's Reserve Unit in 
the Marines and the service medical records and personnel 
records in the claims file are still in microfiche form.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as well as notification that 
the veteran can submit lay statements from 
fellow servicemen (including R.H.) 
regarding any medical treatment the 
veteran received in service. 

2.  The RO should obtain and associate 
with the record hard copies of any 
microfiche records included in the claims 
file.

3.  The RO should attempt to obtain copies 
of the veteran's service medical records 
from his Reserve Unit in the Marines.  If 
no records are available, then this should 
be documented in the claims folder and the 
RO should notify the veteran that it was 
unable to obtain any service medical 
records or personnel records from his 
Reserve Unit in the Marines. 

4.  After completing the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for an 
injury to the left Achilles tendon and 
entitlement to service connection for a 
left knee disability.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


